Citation Nr: 1524605	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  03-35 817	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, including as secondary to service-connected diabetes mellitus and/or exposure to herbicides. 

2.  Entitlement to an initial compensable rating for left carotid stenosis.

3.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for erectile dysfunction, including as secondary to service-connected diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney at Law




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran had active service from January 1966 to January 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2002 and October 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a March 2006 decision, the Board denied entitlement to service connection for hypertension.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2008, the Court granted a Joint Motion from the parties (the Veteran and VA) to vacate the March 2006 decision and remand to the Board for additional action.  

The issues of entitlement to an initial compensable rating for left carotid stenosis and whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for erectile dysfunction, including as secondary to service-connected diabetes mellitus were perfected for appeal in the interim.  The Board notes that the Veteran initially requested that the Texas Veterans Commission represent him on the recently perfected issues and that Virginia Girard-Brady represent him on the hypertension issue.  However, the Veteran later changed his mind and requested that Virginia Girard-Brady represent him on all three matters.  A valid 21-22a is of record.  The two appeals have been MERGED for purposes of judicial economy and efficiency.  See Board Directive 8430, ¶ 14(a).  

In July 2014, the Veteran, through his attorney, submitted additional medical evidence related to his left carotid stenosis.  Since the Veteran's substantive appeal was filed after February 2, 2013, such evidence shall be subject to initial review by the Board.  38 U.S.C.A. § 7105(e)(1) (2014).  

The Board has not only reviewed the Veteran's physical claims file, but also the electronic record maintained in the Virtual VA and VBMS systems to ensure total review of the evidence.  

The issues of entitlement to service connection for hypertension, including as secondary to service-connected diabetes mellitus and/or exposure to herbicides and entitlement to an initial compensable rating for left carotid stenosis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a January 2008 rating decision, the RO denied a claim of entitlement to service connection for erectile dysfunction because the evidence did not show that the erectile dysfunction was directly related to service or secondarily related to diabetes mellitus.  The Veteran did not appeal.

2.  The evidence received since the prior denial of service connection is cumulative or redundant of evidence previously of record, and does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for erectile dysfunction, including as secondary to service-connected diabetes mellitus. 



CONCLUSIONS OF LAW

1.  The January 2008 rating decision is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.110 (2014).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for erectile dysfunction, including as secondary to service-connected diabetes mellitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that with regard to matters that involve a request to reopen a previously denied claim for service connection based upon the receipt of new and material evidence, in addition to providing notice of the evidence and information that is necessary to establish entitlement to service connection, VA must first notify a claimant of the evidence and information that is necessary to reopen the claim.  To that end, the Court determined that in the context of a claim to reopen, the VCAA requires that VA must first review the bases for the prior denial of record, and then release a notice letter to the Veteran that explains the meaning of both "new" and "material" evidence, and also describes the particular type(s) of evidence necessary to substantiate any service connection elements that were found to be insufficiently shown at the time of the prior final VA denial.  See Kent, supra.

A June 2010 letter informed the Veteran that new and material evidence was needed to substantiate the petition to reopen a previously denied claim for erectile dysfunction and described what would constitute such new and material evidence.  The letter explained that the Veteran's claim for erectile dysfunction was previously denied because the evidence failed to show that his erectile dysfunction was related to service or the service-connected diabetes mellitus, and informed the Veteran to submit any new and material evidence relating to the reason the Veteran's claim was previously denied.  The Veteran was also informed of how to substantiate the underlying claim for service connection, the allocation of responsibilities between himself and VA and of how disability ratings and effective dates are assigned.  

Moreover, the Board observes that with respect to a previously denied claim, until a claim is reopened, VA does not have a duty to provide a medical examination or obtain a medical opinion.  See 38 C.F.R. § 3.159(c)(1).  The Board notes the case of Woehlaert v. Nicholson, 21 Vet. App. 456 (2007), wherein the appellant argued that the Board was obligated to reopen his claim because the RO had arranged for an examination, and that the examination in question was inadequate.  In that decision, the Court held that the Board was not obligated to reopen a claim merely because the RO reopened the claim and undertook development such as obtaining a new examination or opinion.  Furthermore, in Woehlaert, the Court also held that the adequacy of any such examination or opinion is moot if the Board determines that new and material evidence has not been presented, although the Board must certainly consider the results of such an examination or opinion as it would any evidence of record.

Here, although the Veteran was afforded a VA examination in February 2011 in regard to his petition to reopen, the Board finds, as will be further discussed below, that the Veteran has not submitted new and material evidence to reopen the claim.  Therefore, although the Veteran's attorney has alleged that the February 2011 VA examination was inadequate, the Court has firmly held VA's duty to assist, to include providing an adequate examination, does not attach until new and material evidence sufficient to reopen the claim has been submitted.  See Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1342-43 (Fed. Cir. 2003); see also Woehlaert v. Nicholson, supra.  

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

II.  Petition to Reopen Based on New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In January 2008, the RO denied service connection for erectile dysfunction as secondary to the service-connected diabetes mellitus because there was no evidence of a connection to service or the diabetes mellitus.  Specifically, the rating decision noted that the medical evidence showed that the onset of the erectile dysfunction was approximately 29 years post-service and that it predated the Veteran's diabetes mellitus diagnosis.  The Veteran was notified of his appellate rights.  A notice of disagreement was not received within the subsequent one-year period, nor was any new and material evidence received during that time period.  Therefore, the January 2008 rating decision is final.  

Since the previous denial, the Veteran submitted a March 2002 VA treatment record (on a fee basis) which indicated that the Veteran had a diagnosis of diabetes mellitus, but not erectile dysfunction.  Although this document may be material to the Veteran's claim, it is not new.  This record was already associated with the Veteran's claims folder and presumably reviewed.  In sum, the evidence received since the January 2008 rating decision does not offer any new, probative information pertaining to the Veteran's claim.  Accordingly, the Board concludes that new and material evidence has not been presented, and the defects that existed at the time of the January 2008 rating decision have not been cured.  Therefore, the claim may not be reopened.


ORDER

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for erectile dysfunction not having been submitted, the claim to reopen is denied.  


REMAND

First, in a July 2008 remand, the Board directed that the Veteran be afforded a new examination which addressed whether the Veteran's hypertension was caused or aggravated by his service-connected diabetes mellitus.  In January 2009, the Veteran was afforded a VA examination where the examiner opined that, "[The Veteran's] hypertension is not caused by his diabetes.  The onset of hypertension antedates the onset of his diabetes mellitus.  Also, he has no history of diabetic nephropathy that can cause hypertension."  The examiner did not address whether the service-connected diabetes mellitus aggravates the hypertension.  The Board additionally notes that a March 2013 VA examiner also failed to address this question.  See Allen v. Brown, 7 Vet. App. 439(1995)(service connection available where a Veteran's non-service connected disability is aggravated by his service connected disability).  Consequently, the Board must again remand the Veteran's claim for a medical opinion regarding whether the Veteran's current hypertension is chronically worsened by the Veteran's service-connected diabetes mellitus.  Stegall, supra.  Thus, the examination report must be returned for an addendum addressing this question.  38 C.F.R. § 4.2 (2014). 

Second, in November 2009, the Veteran, through his attorney, alleged that the January 2009 VA examination was inadequate because the examiner did not address whether the Veteran's hypertension could be due to his exposure to Agent Orange.  In February 1997, the Veteran underwent an Agent Orange examination where the examiner diagnosed the Veteran with "hypertension - uncontrolled."  She noted that the first diagnosis was in 1966.  However, the date of diagnosis has not been confirmed by medical records.  It is unclear as to whether the examiner based this diagnosis on the Veteran's statements.  Also, there was no finding made as to whether his hypertension was caused by such exposure.  

Although hypertension is not a disease which is presumptively related to Agent Orange exposure, service connection is available on a direct basis if there is evidence that the Veteran's hypertension is related to Agent Orange exposure.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); see also 38 C.F.R. § 3.307(a)(6)(iii).  Here, the evidence indicates that the Veteran was found to have been presumably exposed to Agent Orange based on his service in Vietnam.  However, there is no medical opinion of record which addresses whether the Veteran's hypertension is related to such exposure.  Therefore, the Board finds that a remand is necessary to address all theories of entitlement.  

Third, in a May 2014 letter, the Veteran, through his attorney, requested a new examination for his left carotid stenosis since his last examination was in February 2011.  In July 2014, recent medical records from William Beaumont Army Medical Center were submitted which indicate that the Veteran's symptoms may have worsened since his February 2011 VA examination.  Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the current nature and severity of his left carotid stenosis.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (a Veteran is entitled to a new examination where there is evidence that the condition may have worsened since the last examination).

Lastly, it appears that the Veteran receives ongoing treatment at a VA facility.  As the Board has a duty to assist the Veteran in obtaining medical records - especially those in the possession of the VA - the Veteran's VA medical records should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain recent VA treatment records, not already of record, dating from March 2014 to present.

2.  Then, obtain an addendum opinion from the March 2013 VA examiner (or, if he/she is unavailable, an appropriate medical professional).  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  If the examiner feels another examination is necessary, another examination should be scheduled.  The examiner is requested to review the claims file and offer an opinion as to the following questions:

a.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was incurred in or caused by service, including exposure to herbicide agents.  Please provide a complete explanation for the opinion.
The examiner is informed that although hypertension is not a disease recognized as presumptively related to Agent Orange exposure, service-connection is still available if there is evidence of a relationship between the two.  See Combee v. Brown, supra.  

b.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused by his service-connected diabetes mellitus.  Please provide a complete explanation for the opinion.

c.  Whether it is at least as likely as not that the Veteran's hypertension is aggravated (i.e., permanently worsened) beyond the natural progress by his service-connected diabetes mellitus.  Please provide a complete explanation for the opinion. 

If aggravation is found, the examiner should address the following medical issues:

i.  the baseline manifestations of the Veteran's hypertension found prior to aggravation; and

ii.  the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected diabetes mellitus.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.
If the clinician feels that the requested opinion cannot be rendered without resorting to speculation, the clinician must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given the medical science and the known facts) or by a deficiency in the record or the clinician (i.e. additional facts are required, or the clinician does not have the needed knowledge or training).  

3.  Schedule the Veteran for a VA examination by an appropriate medical professional to ascertain the severity of his service-connected left carotid stenosis.  The entire claims file, to include all electronic files, must be reviewed by the examiner. 

All signs and symptoms of the service-connected left carotid stenosis must be reported in detail.  In assessing the left carotid stenosis, the examiner should identify all complications and symptoms, including whether there is related stroke, transient ischemic attack, loss of vision, weakness, speech difficulties, or other neurological signs.

4.  Ensure that the information provided in the examination reports satisfy the criteria above and, if not, return the reports as insufficient.  

5.  Then readjudicate the Veteran's claims after ensuring that any other appropriate development is complete, including a review of new medical evidence added to Virtual VA in July 2014, as well as any evidence added pursuant to this remand.  If the benefits sought remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond.  The case should then be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


